               Case 19-50951-BLS        Doc 33    Filed 01/19/21     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In Re:                                       :    Chapter 11
                                              :
 Woodbridge Group of Companies, LLC           :    Case No.: 17-12560 (BLS)
                                              :
                    Debtor.                   :
                                              :
 Michael Goldberg, as Liquidating Trustee of :
 the Woodbridge Liquidation Trust,            :    MEDIATION STATUS REPORT
 successor in interest to the estates of      :
 Woodbridge Group of Companies, et al.,       :
                                              :
                    Plaintiff,                :    Adv. Proc. No.: 19-50951 (BLS)
 v.                                           :
                                              :
 Ivy League College Planning Strategies, Inc. :
 and Michael Rappa,                           :
                                              :
                   Defendant.                 :
                                              :

        In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation has not been completed and hereby provides a
projected schedule for completion.

          X            A mediation session scheduled to occur on May 11, 2021.

                       A mediation session needs to be scheduled, but the mediator has been
                       unable to arrange a date and time.

                       OTHER:


Dated: January 19, 2021                       /s/ Judith K. Fitzgerald
                                            Judith K. Fitzgerald (PA I.D. No. 18110)
                                            Tucker Arensberg, P.C.
                                            1500 One PPG Place
                                            Pittsburgh, PA 15222
                                            (412) 594-1212




TADMS:5445397-1 035888-190636
